DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Remarks filed 6/24/2022, with respect to the 35 U.S.C. 103 rejections of Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-20 have been withdrawn. 
Applicant’s arguments, see Page 8 of the Remarks, with respect to the rejection of Claim 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of Claim 20 under 35 U.S.C. 112(b) has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method and system for transferring divided data. The prior art references teach various methods and system for transferring data, but nowhere does any of the prior art disclose a method or system for transferring divided data which includes the specific set of steps disclosed in Applicant’s Independent Claims 1, 13 and 20, particularly with regard to the claim limitations which recite, “determine a plurality of channels available for transferring data between the host and the data storage device, wherein the plurality of channels includes channels having different channel types”, “wherein the first channel has a first channel type and the second channel has a second channel type that is different from the first channel” and “wherein the first chunk includes a first type of data and the second chunk includes a second type of data that is different from the first type of data”.
The fact that the independent claims of the instant application disclose novel subject matter not taught by the prior art, and not obvious in view of any combination of the prior art, has placed the aforementioned claims in condition for allowance.
The corresponding dependent Claims 2-12 and 14-19 further limit independent Claims 1 and 13, and thus are allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Baxter (US PGPUB 2003/0188098) discloses a storage processor that provides high throughput, wherein load balancing is used among a plurality of memory channels to improve data throughput.
Seal et al. (US PGPUB 2020/0184461) discloses system and methods for communicating information between card readers and mobile devices, wherein redundant connections are simultaneously maintained between two devices using different channel/protocol types, i.e. simultaneously maintaining both a USB and Bluetooth connection.
However, neither Baxter nor Seal teaches a method or system for transferring divided data in the same manner as described by Applicant’s Independent Claims, particularly with regard to the limitations which recite “determine a plurality of channels available for transferring data between the host and the data storage device, wherein the plurality of channels includes channels having different channel types”, “wherein the first channel has a first channel type and the second channel has a second channel type that is different from the first channel” and “wherein the first chunk includes a first type of data and the second chunk includes a second type of data that is different from the first type of data”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        July 16, 2022